        Case 2:17-cv-00503-HCM-LRL Document 742 Filed 10/16/19 Page 1 of 1 PageID# 33743




                              UNITED STATES DISTRICT COURT
                                         EASTERN DISTRICT OF VIRGINIA
                                              NORFOLK DIVISION
                                        Wednesday, October 16, 2019
MINUTES OF PROCEEDINGS IN     Open Court
PRESENT: THE HONORABLE Henry Coke Morgan, Jr., Senior United States District Judge
Courtroom Deputy: Lori Baxter
Law Clerk:   Josh Lang                                                 Reporter:     Carol Naughton, OCR

 Set:       10:00 a.m.                  Started:   10:20 a.m.               Ended:    5:20 p.m.

 Case No.     2:17cv503


              BASF Plant Science, LP
              BASF Plant Science GMBH
                         v.
              Commonwealth Scientific and Industrial Research Organisation (CSIRO)
              Grains Research and Development Corporation (GRDC)
              Nuseed Pty Ltd
              Cargill, Inc.


 Appearances:       Nathaniel T. Connally, III, Anna K. Shaw, Ernest Yakob, Thomas B. Hunt and Arlene L.
 Chow for BASF. Daniel A. Zaheer, Jonathan E. Barbee, Harley West, and Rebecca Mangold for CSIRO.
 Miranda Jones and Megan Mon-Ting Luh for GRDC. Lawrence M. Sung and Teresa Summers for Nuseed.
 Ahmed Davis, Daniel R. Gopenko, Christopher R. Dillon, and Elizabeth Flanagan for Cargill.    Richard H.
 Ottinger for all Defendants.


 Day 1 – jury trial. Jurors appeared as summoned and were sworn on their voir dire.         Twelve (12)
 jurors were impaneled and sworn to try the issues. Jurors not selected excused subject to recall. Jurors
 received a copy of the patents in this case and watched a video on the processing of a patent. Opening
 statements heard. Motion to separate witnesses GRANTED. CSIRO, GRDC, and Nuseed began
 presentation of evidence. Jury excused and directed to return on Thursday, October 17, 2019 at 10:00
 a.m. The Court cleared the courtroom and conducted an in camera examination of Dr. Denis Murphy.
 The transcript of this examination is to be SEALED. Court adjourned.




 Lunch:        1:00-2:10 p.m.
